PER CURIAM.
By petition for writ of mandamus, Rodney Anderson seeks an order compelling the Clerk of Courts in Jackson County to execute summons for service of process of his civil complaint. Such a request is properly directed to the circuit court, but in this instance, any request for relief has been rendered moot by the circuit court’s rendition of an order dismissing Anderson’s complaint below. Accordingly, the petition for writ of mandamus is DENIED as moot.
WOLF, VAN NORTWICK, and MARSTILLER, JJ., concur.